Citation Nr: 9916206	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  97-19 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether the veteran's application for waiver of recovery of 
an overpayment of compensation benefits, in the original 
amount of $8,748.80, was timely filed.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
July 1966 to February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 decision by the Committee 
on Waivers and Compromises of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, 
denying the veteran's request for waiver of recovery of an 
overpayment of compensation benefits, in the amount of 
$8,748.80 on the grounds that an application for waiver was 
not received within 180 days from the date of notification of 
the indebtedness.  The Board has recharacterized the issue 
accordingly.

The veteran's former legal custodian submitted the veteran's 
initial application for waiver.  During the course of this 
appeal, the veteran moved to Connecticut and the veteran's 
current legal custodian, the appellant, was appointed.  Also, 
on moving to Connecticut, the veteran, in May 1998, rescinded 
power of attorney with his prior representative by submitting 
a signed VA Form 21-22 appointing AMVETS as his 
representative for all issues at the VA as of that date.  


FINDINGS OF FACT

1.  The VA advised the veteran's VA appointed legal custodian 
in an August 26, 1995, letter that an overpayment in the 
amount of $8,748.80 had been created in regard to his receipt 
of VA compensation benefits, that the custodian had a right 
to request a recovery of the debt, and that the time limit to 
request such a waiver was 180 days.  

2.  The VA received a request from the veteran's custodian 
for a waiver of recovery of overpayment of the veteran's 
compensation benefits on March 26, 1996, more than 180 days 
after he was notified of the overpayment debt.    

3.  There is no allegation or evidence that there was any 
delay in the veteran's legal custodian's receipt of 
notification of the original amount of the indebtedness 
beyond the time customarily required for mailing.  


CONCLUSION OF LAW

The request for waiver of recovery of an overpayment of 
compensation benefits was not timely filed.  38 U.S.C.A. 
§ 5302(a) (West 1991); 38 C.F.R. § 1.963(b)(2). (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, a request for waiver of recovery 
of an overpayment of compensation benefits shall only be 
considered if the request is received within 180 days 
following the date of a notice of indebtedness by the VA to 
the debtor.  The 180-day period may be extended if the 
individual requesting waiver demonstrates that, as a result 
of an error by either the VA or the postal authorities, or 
due to other circumstances beyond the debtor's control, there 
was a delay in receipt by the debtor of the notification of 
indebtedness beyond the time customarily required for 
mailing.  If the requester does substantiate that there was 
such a delay in receipt of the notice of indebtedness, the 
180-day period shall be computed from the date of the 
requester's actual receipt of the notice of indebtedness.  
See 38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2).  

The record shows that the RO calculated that an overpayment 
of compensation benefits was made to the veteran.  By VA 
letter dated May 23, 1995, the RO informed the veteran's 
legal custodian that the VA was proposing to reduce the 
veteran's compensation benefits, effective from August 9, 
1994.  The letter indicated that the adjustment had resulted 
in an overpayment of benefits and that he would be notified 
of the exact amount.  The letter further advised him of the 
veteran's appellate rights.  

In a letter, dated August 26, 1995, the VA Debt Management 
Center, St. Paul, Minnesota, informed the veteran's legal 
custodian of the overpayment amount totaling $8,748.80, as 
well as the veteran's rights with respect to requesting a 
waiver for the resulting debt and that the legal custodian 
had 180 days from the date of the letter to file an 
application on behalf of the veteran requesting a waiver of 
recovery of all or part of the debt.  

The VA received a request from the veteran's custodian for a 
waiver of recovery of overpayment of the veteran's 
compensation benefits on March 26, 1996.  This request was 
made more than 180 days after notice to the veteran's legal 
custodian of the existence of the veteran's indebtedness.  

The Board notes that the regulation pertaining to waiver 
procedure is very specific.  In the absence of filing a 
request for waiver of overpayment within 180 days after 
notification or a proper request for extension, consideration 
of a waiver cannot be entertained.  

As noted above, under the applicable regulation, 38 C.F.R. 
§ 1.963(b)(2), an extension of the 180-day filing period may 
be made in certain circumstances.  However, no such extension 
was requested in this case.  The Board notes that the 
evidence fails to demonstrate that any error was made by 
either the VA or the United States Postal Service which could 
have effected the veteran's ability to submit a request for 
waiver of the overpayment in a timely manner.  Further, the 
veteran's legal custodian had not contended that there was 
any error by either the VA or postal authorities or any 
circumstances beyond the veteran's legal custodian's control 
causing any delay in receipt of the notification of the 
veteran's indebtedness.  The above-mentioned correspondence 
was mailed to the veteran's legal custodian's address of 
record and none of the aforementioned correspondence was 
returned to the VA by the postal authorities as being 
undeliverable.  Therefore, the legal custodian had been 
notified of the amount of the veteran's indebtedness, the 
right to request a waiver of the indebtedness, and the 180-
day time limit for filing an application for waiver.  

On behalf of the veteran, the argument is made that, at the 
time the overpayment was created and notification sent, the 
veteran was considered incompetent for VA purposes and he was 
incarcerated in the local penitentiary.  It is contended that 
under those circumstances, the veteran was unable to 
comprehend either the nature of the indebtedness or the 
requirement to timely submit a request for waiver of recovery 
of the overpayment.  

The record shows that the veteran has a medical history of 
post-traumatic stress disorder.  It further shows that he was 
considered incompetent for VA purposes from August 1994 to 
June 1997, competent from June 1997 to March 1998, and 
incompetent from March 1998 to the present time.  
Nevertheless, the records further show that, because the 
veteran was considered incompetent and unable to manage his 
own funds, the VA appointed the veteran a legal custodian in 
January 1995 for fiduciary purposes.  In May 1995, that legal 
custodian was notified of a proposed reduction in the 
veteran's compensation benefits and a subsequent notification 
of the actual reduction with notification of the 180-day 
window to file for a waiver.  Under the circumstances, 
although the veteran was deemed mentally incompetent to 
during the period the indebtedness occurred and notification 
given, notification to his legal custodian who had the 
authority to act in the veteran's stead is deemed 
notification to the veteran.  

Inasmuch as there is no evidence (or even specific 
allegation) that the notification to the veteran's legal 
custodian of the veteran's indebtedness was not received by 
the legal custodian or was received beyond the time 
customarily required for mailing a response, and there was no 
request for an extension raised, the Board finds that the 
application requesting a waiver of recovery of the 
overpayment at issue was not timely filed.  

If a claim is untimely, the VA has no jurisdiction even to 
consider whether it is well grounded.  See Thompson v. Brown, 
6 Vet. App. 436, 438 (1994).  Also, in cases where the law 
and not the evidence is dispositive, as is the case here, a 
claim should be denied or an appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  Accordingly, as the request for a 
waiver of recovery of an overpayment of compensation benefits 
was not timely filed, the claim must be denied.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

As the application for waiver of recovery of an overpayment 
of compensation benefits was not timely filed, the appeal is 
denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

